Campbell, C. J.,
delivered the opinion of the court.
In Gibbs v. Green, 54 Miss. 592, it was decided that the act of 1867, then under consideration, was a contract which the State could not modify in any material matter whereby to diminish the security it provided for the holders of bonds without their consent. It was said, “ the tax and the lands forfeited thereunder alike became a fund pledged by the act for the redemption of the new bonds; and it Avas thereafter no more competent for the legislature to repeal the tax or divert the lands than it was for them in express terms to repudiate the bonds.” The legal title vested in the levee commis*60sioners by a sale and conveyance of the land for the non-payment of taxes was transferable at their pleasure for the payment of the bonds. The “Abatement Act ” of 1875 as to these lands so held was an invasion of the rights of the creditors for whom they were held, and the object of the bill in the case cited was, among other things, to have these lands subjected to sale so as to make them subservient to the rights of creditors to whom they were secured by the act of 1867, and this is the only aspect in which that bill was maintained. It was maintained- for this purpose, and the lands which had been acquired by the levee commissioners under the act of 1867 were decreed to be sold. The only theory on which such decree could have been made was the invalidity of any disposition of the lands without the consent of those for whom they were a security. The invalidity of the sale by virtue of the “Abatement Act” was, therefore, affirmed by the decision in the case cited.
Upon the facts stated the appellee, who purchased under the decree mentioned, acquired title to the lands in dispute, and the proceedings under the Abatement Act conferred no title. These lands were not subject to be dealt with under its provisions.
There is nothing in Cochran v. Baker, 60 Miss. 282, conflicting with this view. The reference in the opinion in that case to the lands held by the levee boards was not as to the power of the legislature to deal with them as proposed by the act, but as evincing the intent of the legislature to proceed against the lands for the taxes of 1874, and to confer title by such proceeding independent of former assessment proceedings. •
The question involved in this appeal was decided in Gibbs v. Green, cited above, and the judgment, not, being in accordance with this view, is reversed, and the cause remanded for a new trial.
Reversed.